Exhibit IPASS REPORTS FOURTH QUARTER AND FISCAL 2009 RESULTS REDWOOD SHORES, CA — February 11, 2010 — iPass Inc. (NASDAQ: IPAS), a leading provider of enterprise mobility services, today announced financial results for its fiscal year and fourth quarter ended December 31, 2009. Fiscal On a GAAP basis, iPass reported revenues of $171.4 million for fiscal 2009 and a $13.7 million net loss or ($0.22) per share. These results include several discrete items including two restructurings for an aggregate charge of $8.1 million or ($0.13) per share, certain state sales and federal tax items of $3.9 million or ($0.06) per share, and a reduction of revenue of $0.9 million or ($0.01) per share related to the correction of historical billing errors. This compared to revenues of $191.4 million and a $92 million net loss or ($1.50) per share in fiscal 2008. On a non-GAAP basis (which excludes stock compensation expenses, amortization of intangible assets, restructuring charges, certain state sales and federal tax items, a revenue reduction related to the correction of historical billing errors and the impairment of goodwill and long-lived assets), non-GAAP net income for fiscal 2009 was $3.0 million or $0.05 per diluted share. This compared to non-GAAP net income of $1.1 million or $0.02 per diluted share for fiscal 2008. To address increasing mobility costs and complexity caused by theexplosion of consumer smartphones and expensive wireless network plans in the enterprise, iPass extended its core value proposition as a wireless network aggregator to a cloud-based mobility management software provider. As part of this transformation, the company re-engineered its product development process and added a seasoned software team with mobility and SaaS platform engineering experience. In order to address its legacy business model and better align the organization with the enterprise mobility market opportunity, iPass executed two restructurings during 2009 to reduce operating costs and improve efficiencies, while at the same time making investments to drive innovation. As committed in March 2009, the company built the iPass Open Mobile Platform, a new cloud-based services delivery system, and launched it in January 2010. The company expects the platform will provide a foundation for an expanded portfolio of enterprise mobility services that enables carrier independence, limits expensive connectivity costs, decreases end-user support costs and reduces the administrative burden of managing a mobile workforce. Another major milestone in the corporate transformation of iPass in 2009 was the infusion of new talent into the company’s senior management team. Over the course of the year, new executive leadership was added in each functional area of the business to drive and to execute against the strategy of transforming the company’s value proposition and increasing stockholder value. “We’re very excited about the introduction of our new Open Mobile platform which positions iPass at the intersection of two rapidly expanding markets, enterprise mobility and software as a service,” said Evan Kaplan President and CEO of iPass. “At this point, we have established a solid foundation, made our technology and market bets and we look forward to executing our plan and delivering value for our customers and stockholders.” Q4 On a GAAP basis, iPass reported revenues of $40.5 million for the fourth quarter of 2009 and a $5.5 million net loss or ($0.09) per share. This included a reduction of revenue of $1.2 million or ($0.02) per share related to the correction of historical billing errors, $3.8 million or ($0.06) per share from a charge for restructuring the company’s operations, and $0.8 million or $0.01 per share in certain state sales and federal tax items. This compared to revenues of $46.3 million and an $87.1 million net loss or ($1.41) per share in the fourth quarter of 2008. On a non-GAAP basis (which excludes stock compensation expenses, amortization of intangible assets, restructuring charges, certain state sales and federal tax charges, a revenue reduction related to the correction of historical billing errors, and the impairment of goodwill and long-lived assets), non-GAAP net loss for the fourth quarter was $0.7 million or ($0.01) per share. This compared to non-GAAP net loss of $1.1 million or ($0.02) per share for the fourth quarter of During the fourth quarter, the company continued to deliver innovations and enhancements to its existing base of enterprise customers. Specifically, iPass achieved the following significant milestones in Q4: · The introduction of the industry’s first enterprise-class mobile Wi-Fi hotspot service in the US. · The delivery of the Open Device Framework that allows iPass customers and partners to quickly and seamlessly add support for new 3G devices. · Continued enhancement of the market-leading iPass Wi-Fi network with an expansion of the footprint in South Africa and China. Financial Highlights Fiscal (unaudited; in millions, except per share amounts) 2009 2008 Revenues Wi-Fi and Hotel Ethernet $ 61.7 $ 63.9 Managed Network Services 28.3 27.6 3G Mobile Broadband 18.1 12.2 Broadband 108.1 103.7 Services and Software 46.1 50.6 Dial-up 17.2 37.1 Total Revenues $ 171.4 $ 191.4 Gross Margin %(2) 56.9 % 57.2 % Adjusted EBITDA(1) (3) $ 7.2 $ 4.0 GAAP Net Loss $ (13.7) $ (92.0) Per Diluted Share $ (0.22) $ (1.50) Non-GAAP Net Income(1) $ 3.0 $ 1.1 Per Diluted Share(1) $ 0.05 $ 0.02 Cash and Short-Term Investments $ 41.8 (4) $ 68.4 (1) The reconciliation of GAAP to Non-GAAP financial measures is discussed below. (2) Gross Margin is defined as Total Revenue less Network Access Costs. (3) Please see definition of Adjusted EBITDA below. (4) In 2009, the company paid approximately $30 million in cash dividends to stockholders and repurchased approximately $0.8 million of iPass common stock in Q4’09. “We were pleased to end 2009 with a healthy cash balance of more than $41 million, even after distributing $30 million to stockholders and repurchasing just under $1 million of iPass stock in the fourth quarter,” said Steven Gatoff, Senior Vice President and Chief Financial Officer of iPass. “We continue to drive accountability and visibility around the company’s processes and controls in order to engineer the business for value and to position iPass to scale profitably as we look to roll-out our new Open Mobile platform over the coming year.” Q4 (unaudited; in millions, except per share amounts) Q4 ’09 Q3 ’09 Q4 ’08 Revenues Wi-Fi and Hotel Ethernet $ 14.8 $ 15.3 $ 16.7 Managed Network Services 7.1 7.1 6.9 3G Mobile Broadband 5.0 4.7 3.5 Broadband 26.9 27.1 27.1 Services and Software 10.8 11.6 11.8 Dial-up 2.8 3.9 7.4 Total Revenues $ 40.5 (2) $ 42.6 $ 46.3 Gross Margin %(3) 51.4 % 58.6 % 56.0 % Adjusted EBITDA(1) (4) $ 0.4 $ 1.9 $ (0.1) GAAP Net Income (Loss) $ (5.5) (5) $ (6.1) (6) $ (87.1) (7) Per Diluted Share $ (0.09) $ (0.10) $ (1.41) Non-GAAP Net Income (Loss)(1) $ (0.7) $ 0.9 $ (1.1) Per Diluted Share(1) $ (0.01) $ 0.01 $ (0.02) Cash and Short-Term Investments $ 41.8 (8) $ 50.4 $ 68.4 (1) The reconciliation of GAAP to Non-GAAP financial measures is discussed below. (2) Q4’09 Revenue is net of a $1.2 million one-time charge related to the correction of historical billing errors. (3) Gross Margin is defined as Total Revenue less Network Access Costs. (4) Please see definition of Adjusted EBITDA below. (5) Q4’09 includes several discrete items including a restructuring charge of $3.8 million, a revenue reduction of $1.2 million (discussed above) and net state sales and federal tax-related items of $0.8 million. (6) Q3’09 includes a restructuring charge of $0.9 million and sales tax charges of $4.8 million. (7) Q4’08 includes an impairment charge for goodwill and long-lived assets of approximately $84.5 million. (8) In 2009, the company paid approximately $30 million in cash dividends to stockholders and repurchased approximately $0.8 million of iPass common stock in Q4’09. During the fourth quarter, the company implemented a restructuring plan to improve operational efficiencies and align the company’s cost and operating structure to support the evolution of iPass’ business to its new SaaS-based platform and value proposition.As a result of the restructuring plan, iPass reduced its personnel by approximately 80 employees worldwide. The company recorded in the aggregate, approximately $3.8 million in restructuring charges associated with the restructuring plan. Included in these charges are (i)approximately $1.8 million related to employee severance arrangements, (ii) approximately $1.2 million related to the closure and consolidation of certain leased facilities, and (iii) approximately $0.8 million related to the termination of certain contracts. Savings from this restructuring was approximately $0.5 million in Q4 2009 and is expected to be in the range of approximately $8 million to $9 million on an annual basis going forward. Also during the fourth quarter, iPass distributed $10 million to stockholders through a special cash dividend of $0.16 per share in December 2009.In addition, the company concurrently launched a $10 million stock buyback program that it had previously announced, and in the fourth quarter repurchased 750,000 shares of iPass stock for approximately $820,000. Additionally, the company recorded a one-time charge of approximately $1.2 million in Q4’09 to correct for historical billing errors as a result of its internal control testing and a thorough review of the company’s accounts receivable and revenue recognition processes and procedures. Selected Operating Highlights and Metrics Q4 ’09 Q3 ’09 Q4 ’08 Total iPassConnect Users Broadband 286,000 282,000 312,000 Dial-up 69,000 91,000 156,000 Total iPass On-Network 355,000 373,000 468,000 Total iPass Off-Network 803,000 778,000 693,000 Total iPassConnect Users 1,158,000 1,151,000 1,161,000 3G Subscriptions 36,000 34,000 27,000 Broadband Venues 140,000 140,000 109,000 Quarterly Monthly Order Value(1) $ 458,000 $ 380,000 $ 475,000 Forbes Global 2000 Customers(2) 391 381 371 (1) Quarterly Monthly Order Value (“MOV”) represents the amount of new committed monthly revenue booked in the quarter; for customer re-signs, only the portion of the new contractual commitment that exceeds the customer’s previous monthly commitment is included in this calculation. (2) Based on the Forbes Global 2000 list published in April 2009. Company Outlook For the first quarter of 2010, ending March 31, 2010, the company anticipates revenue and net income (loss) per share results on a GAAP and non-GAAP basis to be in the following ranges: Total Revenues: $38 – 41 million Non-GAAP net income (loss) per share: ($0.04) – 0.00 GAAP net income (loss) per share: ($0.06) – (0.02) The difference between the projected GAAP net loss per share and the projected non-GAAP net income (loss) per share of approximately $0.02 per sharein the first quarter of 2010 is based onexpected stock compensation charges of $0.5 million, restructuring charges of approximately $0.2 million and amortization of intangible assets of $0.2 million which, when divided by an expected 60.8 million shares outstanding, results in the $0.02 per sharedifference. Conference Call iPass will host a live conference call today to discuss its financial results, outlook and business activities at 2:00 PM Pacific Time (5:00 PM Eastern Time). The conference call will be accessible by telephone direct dial at +1 617-213-8837 with a participant passcode of 78037872. The conference call will also be available live via webcast on the company’s web site at http://investor.ipass.com. The webcast will be available for replay until iPass reports its first quarter 2010 results. The dial-in number for a telephone replay of the conference call is +1 617-801-6888 and will be available until March 5, 2010. The passcode for the replay is Cautionary Information About Forward-Looking Statements The statements in this press release regarding iPass’ expectation that the new software platform will provide a foundation for an expanded portfolio of enterprise mobility services that enables carrier independence and other expected benefits; iPass’ belief that technology innovation will create stockholder value over the long-term and how it has aligned the company around this risk/reward horizon; iPass’ expectation that savings from the restructuring activities in Q4 will be in the range of approximately $8 million to $9 million on an annual basis going forward; and iPass’ projections of its first quarter 2010 financial results under the caption "Company Outlook" in this press release are forward-looking statements. Actual results may differ materially from the expectations contained in these statements due to a number of risks and uncertainties, including: the risk that current poor economic conditions and reduction in business travel will have a greater negative impact on iPass than it predicts; the risk that iPass’ new software platform does not achieve customer acceptance or does so slower than iPass predicts; the risk that iPass will experience unexpected technicalor other delays in the implementation of added functionality to its new software platform; the risk that iPass may not be able to generate revenue from new services if market acceptance of those new services is not as iPass expects; the risk that the rate of decline in use of narrowband/dial technology as a means of enterprise connectivity may be faster than iPass predicts; the risk that iPass will not be able to generate broadband revenues in the manner expected; rapidly emerging changes in the nature of markets served by iPass, which may not be compatible with iPass' services; increased competition, which may cause pricing pressure on the fees iPass charges; the risk that iPass could unexpectedly lose current integrated broadband access points if one or more current broadband access point providers perceive iPass’ servicesto be competing with the provider’s services in a manner that renders the relationship with iPass detrimental to the provider; and the risk that iPass may not be able to establish additional relationships with broadband access point providers, including providers of 2.5G/3G/4G Mobile Data, at the level iPass expects and if it is unable to negotiate such relationships on terms acceptable to both iPass and the providers on the timeframe iPass currently expects for any number of reasons, including perceived competition with the providers.Detailed information about these and other factors that could potentially affect iPass' business, financial condition and results of operations is included in iPass' Third Quarter Report on Form 10-Q filed with the SEC on November 6, 2009 and available at the SEC's Web site at www.sec.gov. iPass undertakes no responsibility to update the information in this press release if any forward-looking statement later turns out to be inaccurate. Information Regarding Non-GAAP Financial Measures This press release contains financial measures that are not calculated in accordance with U.S. generally accepted accounting principles (GAAP). iPass management evaluates and makes operating decisions using various performance measures. In addition to iPass’ GAAP results, the company also considers non-GAAP net income (loss) and Adjusted EBITDA.iPass further considers various components of non-GAAP net income (loss) such as non-GAAP earnings (loss) per diluted share. GAAP net income (loss) is generally based on the following components: revenues, network access expenses, network operations, research and development, sales and marketing, general and administrative expenses and certain tax charges.
